Citation Nr: 1516517	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-11 1762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for an acquired psychiatric disorder, evaluated as 10 percent disabling prior to April 9, 2010, and as 30 percent disabling from April 9, 2010.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 2006 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board notes that the Veteran stated that he believed he was entitled to a higher rating in an April 2010 statement, within one year of the grant of service connection for an acquired psychiatric disorder in October 2009.  The Board has construed this statement as a notice of disagreement with the original rating assigned.

This case was previously before the Board in August 2013 and June 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand orders and will proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  Prior to December 2, 2009, the Veteran's acquired psychiatric disorder did not cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From December 2, 2009, the Veteran's acquired psychiatric disorder had symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From December 2, 2009, the Veteran's acquired psychiatric disorder has not caused occupational and social impairment with reduced reliability and productivity.

4.  The Veteran does not meet the schedular criteria for a TDIU and his service-connected disability does not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience.

CONCLUSIONS OF LAW

1.  Prior to December 2, 2009, the criteria for an evaluation in excess of 10 percent for an acquired psychiatric disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9440 (2014).

2.  From December 2, 2009, the criteria for an evaluation of 30 percent, but no higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9440 (2014).

5.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Here the Veteran is appealing the initial rating assignment as to his acquired psychiatric disorder, diagnosed as adjustment disorder with depressed and anxious mood.  In this regard, because the October 2010 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

In regard to the Veteran's claim for entitlement to a TDIU, prior to initial adjudication of the claim, a letter dated in May 2011 fully satisfied the duty to notify provisions regarding a TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's VA treatment records from August 2013 were associated with the claims file, as requested in the June 2014 remand.  Additionally, VA sent the Veteran a notice letter asking for additional information regarding other treatment, in July 2014, but the Veteran failed to respond.  Thus, the Board finds there was substantial compliance with the remand orders and VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in October 2009, May 2010 and December 2013.  The examinations are adequate because they are based on a thorough examination and a description of the Veteran's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The VA examiners are addressed the effect of the Veteran's disability on his ability to work.

The Veteran has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings in December 2013.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Acquired Psychiatric Disorder

The Veteran is service-connected for an acquired psychiatric disorder, diagnosed as adjustment disorder with depressed and anxious mood.  The disorder is evaluated under Diagnostic Code 9440, for chronic adjustment disorder.  38 C.F.R. § 4.130, DC 9440 (2014).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

The Veteran was granted service connection effective June 4, 2009.  Thus, the period on appeal is from that date.  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to December 2, 2009

An October 2009 VA examination report reflects that the Veteran complained primarily of a low mood.  He reported that he rarely felt happy.  He described having some difficulties falling asleep.  He denied problems with energy but noted there were times when his motivation to perform activities was low.  On examination, he denied having current suicidal thoughts.  He maintained good eye contact and his voice was normal in tone and pace.  Affect was full ranging and appropriate.  He described his underlying mood as dysphoric and occasionally anxious.  No impairment of concentration or attention span was noted.  His memory was functionally intact.  His thinking was logical and goal-oriented and there was no indication of a thought disorder.  The VA examiner found that the Veteran had a diagnosis of prolonged adjustment disorder with depressed and anxious mood. 

The October 2009 VA examiner found that the Veteran had a GAF score of 65, noting that "In terms of frequency, severity, and duration of symptoms, it is felt that psychological distress occurs occasionally but is relatively mild in terms of severity."  The VA examiner stated that the Veteran's "mental disorder signs and symptoms are transient or mild and decreased work efficiency and ability to perform occupational tasks would occur only during periods of significant stress.,"  The VA examiner noted the Veteran had well-developed social skills and was able to interact well with coworkers, supervisors, and the general public.  The VA examiner noted that he had occasional periods of reduced energy suggesting that work pace may occasionally be reduced.  The examiner noted that work had generally ended because of layoffs and not because of the Veteran's inability to perform work duties.  Stress tolerance appeared to be mildly reduced.  He was capable of normal activities of daily living.  He was able to live independently, took care of his own needs and had a number of activities which brought him pleasure.  The examiner noted that the Veteran's depression was not at a level that had led to neurovegetative symptoms.  The Veteran was able to maintain friendships and interact well with others.  Judgment, insight, and abstract reasoning did not appear to be limited. 

Prior to December 2, 2009, the Board finds that a rating in excess of 10 percent for the Veteran's acquired psychiatric disorder  is not warranted.  The October 2009 VA examiner describes the Veteran's symptoms as transient or mild.  The GAF assigned of 65 also indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  The October 2009 VA examination report indicates the Veteran had well-developed social skills and only occasional periods of reduced energy.  His judgment, insight and abstract reasoning were not limited.  The Board finds that the overall evidence does not support a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but instead of consistent with occupational and social impairment due to mild or transient symptoms.  Accordingly, prior to December  2, 2009, a rating in excess of 10 percent is not warranted.

From December 2, 2009

A December 2, 2009 VA treatment record indicates the Veteran was not taking medication for his anxiety disorder.  He reported having daily panic attacks.  The Veteran reported that he had depression, low mood and low motivation.  He denied racing thoughts or disorganization.  He denied oppositional/antisocial behavior and impulsivity/inattention/disturbance in behavior.  He denied suicidal or homicidal ideation.  On examination, he was casually dressed and groomed.  He was cooperative.  His mood was flat and depressed.  Thought and speech were linear, logical with a normal rate and tone.  Thoughts were reality based with no delusional content.  He was oriented to person, place, and time.  The assessment was depression with a GAF score  of 55.  The Veteran was prescribed medication for his depression.  

The Board finds that from December 2, 2009, a higher rating of 30 percent is warranted for the Veteran's acquired psychiatric disorder.  The Board finds that the evidence is consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's GAF score of 55 indicates moderate symptoms or moderate difficulty in social or occupational functioning.  Although the Veteran reported having daily panic attacks, which is one of the symptoms listed under a 50 percent rating, the Board finds the Veteran's overall symptoms are more consistent with a 30 percent rating.  The December 2009 VA treatment record indicates the Veteran's mood was flat and depressed, but he was oriented to person, place and time, and his thoughts were reality based.  He denied having antisocial behavior or suicidal or homicidal ideation.  There is no indication the Veteran had symptoms such as impaired judgment or difficulty in establishing and maintaining effective work and social relationships.  Accordingly, the Board finds that a higher rating of 30 percent is granted from December 2, 2009.  The Board finds that a rating in excess of 30 percent is not warranted, from December 2, 2009.

From April 9, 2010

A May 2010 VA examination report reflects that the VA examiner did not detect any cognitive difficulties.  Grooming and hygiene were satisfactory.  He was alert and oriented.  The Veteran stated that because of his anxiety problems, he would lose focus and as a result, did not feel that he would be capable of returning to prior work as a carpenter.  The Veteran reported that he was trying to get a divorce from his wife and had had several girlfriends since breaking up with his wife.  The Veteran denied having any mental health counseling  He noted he was taking Lorazepam and Sertraline.  The report indicates the Veteran reported having anxiety "only every once in a while."  The examiner noted the Veteran also had "what appeared to be fairly significant anxiety symptoms which are not predictable.  These include rapid heart rate, heavy breathing, shakiness, and dizziness. . . "  He denied having a sense of impending doom.  He noted that these episodes rarely lasted more than 15 minutes.  He described his mood as "pretty good."  He had occasional sleep problems, which the examiner noted "did not impress me as being severe."    

On examination in May 2010, the Veteran maintained good eye contact, and voice was normal in tone and pace.  Symptoms associated with his diagnosis included depressed mood, anxiety, suspiciousness and panic attacks that occur weekly or less often.  Affect was full ranging and appropriate.  He described his underlying mood primarily anxious with occasional dysphoria.  He tracked the conversation well, and no impairment of concentration or attention span was noted. Psychomotor activity was within normal limits.  His memory was functionally intact.  His thinking was logical and goal oriented, and there were no indications of a thought disorder.  The VA examiner found the Veteran had an Axis I diagnosis of anxiety disorder, not otherwise specified.  His primary complaints centered around occasional anxiety attacks.  It was also felt that a diagnosis of depressive disorder, not otherwise specified, was indicated.  The VA examiner found the Veteran had a GAF score of 60.  The examiner noted that there had been some exacerbation of psychiatric symptoms since the prior compensation and pension examination.  There had been no episodes of complete remission.  In terms of frequency, severity and duration of symptoms, the VA examiner stated that it appeared the Veteran's "anxiety and depression occur occasionally and are of mild to occasionally moderate severity."  The VA examiner found there would be an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but that the Veteran had generally satisfactory functioning in terms of routine behavior, self-care, and his conversation was normal.  The examiner noted the Veteran had demonstrated good social skills and had been able to maintain friendships.  It was felt that he should be able to interact well with coworkers and supervisors.  Activities of daily living did not appear to be significantly limited.   The Veteran was able to live independently, took care of his own needs and had pleasurable pursuits.

An October 2010 VA treatment record reflects the Veteran stopped taking Lamotrigine.  He reported that he was not sleeping well.  An October 2010 VA treatment record indicates the Veteran was still struggling with depression and panic attacks.  The note indicates it was not severe depression.  Anxiety was the most bothersome symptom and it seemed to get better and worse.  He denied suicidal ideation.  The Veteran reported having poor concentration.  He also reported he was forgetful in daily activities.  On examination, he was appropriately dressed and groomed.  His attitude was cooperative.  His affect/mood was appropriate.  His speech had a normal rate and tone.  His thought content was normal, dysphoria.  His insight was average.  The Veteran had a GAF score of 56.

A January 2011 VA treatment record reflects that the Veteran reported he was still struggling with depression and panic attacks.  He denied suicidal ideation and reported he was working as a volunteer at a local Catholic Thrift store.  On examination, he reported problems with poor concentration and social withdrawal.  He was appropriately groomed and dressed.  His attitude was cooperative.  His speech was a normal rate and tone.  His thought content was normal.  He was oriented to person, place and date.  He had a GAF score of 56.  

An August 2012 VA treatment record indicates that the Veteran was a "depressed-appearing young man."  He denied having suicidal ideation.  He reported dramatic mood changes since stopping Tegretol.  He also reported being down, possibly hypomanic and reported having trouble sleeping.  The assessment was severe depression and anxiety/restart Tegretol.  

An August 2013 VA treatment record indicates the Veteran continued to have depression and anxiety.  He denied any suicidal ideation.  The Veteran denied having panic attacks, which had lessened in frequency for some time.  His cognitive thought process was stable.  He complained of memory issues, but the provider noted that sleep could account for that.  His thought process was normal, logical, linear and organized.  He had some somatic preoccupation.  There was no suicidal or homicidal ideation or psychotic, delusional or hallucinatory symptoms.  He was alert and oriented to person, place and time.  He had a GAF score of 45.  The Veteran reported having physical symptoms that were unrelated to anxiety. 

Another August 2013 VA examination report indicates the Veteran stated he was depressed but on examination, had a full range of affect and demonstrated no noticeable symptoms.  Mood appeared stable.  He denied having manic/hypermanic symptoms.  He denied having panic attacks at that time.  He reported memory issues, but had significant ability to recall appointments, the provider noted "possible reporting of memory for personal gain."  His thought process was normal, logical, linear and organized.  He denied suicidal and homicidal ideation.  His cognitive functioning and insight/judgment were within normal limits.  He was oriented to person, place, and time.  

An August 2013 VA treatment note reflects that the Veteran appeared to have significant symptoms that suggested a malingering component.  It was noted that the Veteran appeared to be fabricating or exaggerating the symptoms of mental or physical disorders for secondary gain.  

A December 2013 VA examination report reflects that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he had trouble sleeping.  On examination, the Veteran was oriented to time, place, person and purpose of the exam.  He completed requested tasks without difficulty and displayed good concentration and attentional skills.  He presented with a significant degree of hypersensitive which could come across as hostile at times, but completed tasks in a generally forthright and cooperative manner.  His hygiene and grooming were unremarkable.  There was no documented evidence of auditory or visual hallucinations, delusional thinking, suicidal/homicidal behavior or persistent ideation of the same.  On exam, there were no inconsistencies in self-report or observation regarding these symptoms.  He had no history of acute psychiatric hospitalization.  The examiner noted that since the last examination, the Veteran had some intermittent counseling and psychiatric interventions for anxiety, panic and adjustment related struggles secondary to loss of place to live, finding a job.  The Veteran had not taken any medications since January 2013 and his last counseling was in September 2013.  The VA examiner was unable to conclusively identify any significant decline in the Veteran's functional abilities since the prior exam.  The Veteran identified moderate struggles with hypersensitivity and irritability and generally preferred to avoid large groups.  He did not display difficulty recalling critical personal information on the exam and did not identify any memory-related impairments.  The Veteran did not display difficulty finding the clinic or following exam instructions.  No specific reasoning skill deficits were identified.  The Veteran subjectively reported problems with concentration but this was not noted on examination.  

The Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 30 percent for an acquired psychiatric disorder from April 9, 2010.  The evidence does not show that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms are more consistent with a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran described having sleep impairment and mild memory loss.  He consistently displayed normal conversational skills and was oriented to person, time and place.  He denied having suicidal ideation.  At the May 2010 VA examination, the Veteran reported that he had anxiety only every once in a while.  The Veteran reported having trouble sleeping throughout the appeal, which is an example of a typical symptom at a 30 percent rating.  The December 2013 VA examiner was unable to note any significant decline in the Veteran's functional abilities since the prior exam, indicating the Veteran's symptoms were consistent from April 9, 2010 to the December 2013 VA examination.  

During the period after April 9, 2010, the Veteran had GAF scores of 60 in May 2010, 56 in October 2010 and January 2011, and 45 in August 2013.  The Veteran's GAF scores of 56 and 60 indicate the Veteran had moderate symptoms or moderate difficulty in social, occupational or social functioning, which is consistent with a 30 percent rating.  Although the Veteran had one GAF score of 45, indicating serious symptoms or serious impairment in social, occupational or school functioning, the provider indicated the Veteran was experiencing physical symptoms at the time that were unrelated to anxiety.  He denied having panic attacks, his cognitive thought process was stable, his thought process was normal, there was no suicidal or homicidal ideation or psychotic, delusional or hallucinatory symptoms.  The Board finds the Veteran's overall symptoms are consistent with mild to moderate symptoms of his acquired psychiatric disorder.  

In sum, the Board finds the overall evidence is against a finding that the Veteran is entitled to a rating in excess of 30 percent for his acquired psychiatric disorder from April 9, 2010.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, the Veteran is service-connected for an acquired psychiatric disorder, rated as 30 percent disabling.  As such, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because he is not rated at 60 percent or more for a single service-connected disability nor is his combined disability rating 70 percent with one disability rated at least at 40 percent. It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors inability to work due to non-service-connected disabilities or as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The December 2013 VA examination report reflects that the Veteran reported he graduated with a GED after dropping out in the tenth grade.  He had about a C average with no failed grades or learning disorders.  In 2006 he worked for a trucking company for three or four months then moved to help his grandmother.  He then worked at a couple of restaurants and a bar as a dishwasher for 2 months.  He missed training while taking care of his sister.   He was a sorter at a landscape outfit one month prior to moving to be with his father.  He then worked on a processing boat in Seattle for one season.  He started a job building model trains for 8 months and was laid off because business slowed down.  He reported he then had a telemarketing job for one month, but lost his ride so stopped.  The Veteran stated that he then worked with his stepfather in construction, but lost his company in early 2013.  He reported working for him off and on for three years.  The Veteran reported that he had worked at housekeeping over the past month at a Best Western, but reported he was let go after missing a detail on a room cleaning.  He stated he was planning to go to college in the spring.  The December 2013 VA examination report further that the Veteran was employed full-time at a Holiday Inn starting about 2 weeks ago, working in housekeeping.

Based on a review of the evidence, the Board concludes that entitlement to a TDIU is not warranted.  The evidence of record fails to show that the Veteran's service-connected disabilities preclude substantially gainful employment.  No medical professional has found that the Veteran is unable to work due to his service-connected disabilities.  The Veteran consistently worked throughout the period on appeal, and indicated that he primarily left his jobs for reasons unrelated to his disability, such as moving to be near a relative.  The December 2013 VA examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner noted that the Veteran identified moderate struggles with hypersensitivity and irritability and generally preferred to avoid large groups.  The evidence does not show that the effects his disability has on his occupation, such as moderate hypersensitivity and irritability, render him incapable of performing the physical and mental acts required by his employment consistent with his education and occupational history.  At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due to his service-connected disabilities.

Based on the foregoing, the Board finds that the Veteran's service-connected disability does not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience.  As noted above, the Veteran does not meet the schedular criteria for a TDIU and is employed, according to the most recent VA treatment records available.  Accordingly, the Board concludes that the criteria for a TDIU are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the Veteran's claim for entitlement to a TDIU is denied.  See 38 U.S.C.A §5107.


ORDER

Prior to December 2, 2009, a rating in excess of 10 percent for service-connected acquired psychiatric disorder is denied.

From December 2, 2009, a higher rating of 30 percent, but no higher, for service-connected acquired psychiatric disorder is granted.

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


